DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
The metes and bounds of the claims are not clearly defined by the phrase “polyurethane/polyisocyanurate” foams set forth Claims 1, 13, and 14.  The slash between the words “polyurethane” and “polyisocyanurate” could be interpreted as setting forth these polymers are alternatives, i.e. only one is required to be present, or instead could be interpreted as setting forth the 
Claim 1 sets forth an isocyanate-reactive component “comprising….B3) optionally auxiliary and additive substances”.  As written, B3) does not appear to be truly optional, as the isocyanate-reactive component comprises this component.  For the purposes of examination, Claim 1 will be interpreted as setting forth an isocyanate-reactive component “comprising….optionally B3) auxiliary and additive substances”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,348,161 to White, III et al. (hereinafter White)
Regarding Claims 1 – 4 and 11.  White teaches a process for producing a rigid polyurethane and polyisocyanurate foam (Column 1, Lines 6 – 10) comprising reacting:
a polyisocyanate component; an isocyanate-reactive component comprising a polyol resin blend composition, catalyst, and optionally other additive components (Column 6, Lines 42 – 64); and a hydrocarbon/physical blowing agent (Column 4, Lines 3 – 35).
	A polyester polyol comprises preferably 50 to 80 weight percent of the polyol resin blend composition (Column 3, Line 66 – Column 4, Line 2).  The catalyst may comprise potassium formate (Column 5, Lines 40 – 44).  White does not teach adding water, formic acid, or naphthenic acids to the above described reaction mixture.  The isocyanate index of the reaction mixture is from 150 to 300 (Column 4, Lines 59 – 67).
Regarding Claim 5.  White teaches the process of Claim 1 wherein the polyol resin blend composition may further comprise 10 weight percent of a polyether polyol blend which is 35 to 35 parts by weight of a toluene diamine and ethylene diamine co-initiated polyol and 40 to 50 parts by weight of a sucrose and dipropylene glycol co-initiated polyol (Column 3, Lines 36 – 56).  The toluene diamine and ethylene diamine co-initiated polyol is a polyether polyol having a hydroxyl number of 450 to 550 mgKOH/g (Column 3, Lines 6 – 10), while the sucrose and dipropylene glycol co-
The polyol resin composition may comprise 0 to 20 weight percent of diols and/or triol chain extender/crosslinker compounds (Column 6, Lines 12 – 27), i.e. further isocyanate-reactive compounds. The remainder of the polyol resin composition is a polyester having a hydroxyl number of at least 200 mgKOH/g.  The particularly preferred polyester polyol set forth is STEPANPOL® PS 2352 (Column 3, Line 57 – Column 4, Line 2), which has hydroxyl value of roughly 240 mgKOH/g.  
Regarding Claim 6.  White teaches the process of Claim 1 wherein potassium formate is set forth as a suitable organic metal compound to be included in the reaction mixture (Column 5, Lines 40 – 43).  The organic metal compound is provided in an amount of from 2 to 3.5 parts by weight of the polyol resin blend composition (Column 5, Lines 50 – 51).
Regarding Claim 8.  White teaches the process of Claim 1 wherein potassium formate is set forth as a suitable organic metal compound to be included in the reaction mixture.  The organic metal compound is provided in an amount of from 2 to 3.5 parts by weight of the polyol resin blend composition and may be used alone, without any aminic compounds (Column 5, Lines 40 – 51).  In such embodiments, the catalyst composition would comprise 100 weight percent of potassium formate.
Regarding Claim 10.  White teaches the process of Claim 1 wherein the reaction mixture may further comprise a flame retardant such as tris(β-chloropropyl)phosphate/tris(chloro-2-propyl)phosphate/TCPP (Column 6, Lines 28 – 30). 
Regarding Claim 13.  White teaches a rigid polyurethane and polyisocyanurate foam produced by the process of Claim 1 (Column 1, Lines 6 – 10).
Regarding Claim 14.  White teaches the rigid polyurethane and polyisocyanurate foam of Claim 13 may be produced by a continuous laminate process (Column 1, Lines 6 – 10), thus providing a composite element with at least one outerlayer and a layer of the foam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,348,161 to White, III et al. (hereinafter White), as applied to Claim 1 above.
Regarding Claim 7.  White teaches the process of Claim 1 wherein the polyol resin blend composition may further comprise 10 weight percent of a polyether polyol blend which is 35 to 35 parts by weight of a toluene diamine and ethylene diamine co-initiated polyol and 40 to 50 parts by weight of a sucrose and dipropylene glycol co-initiated polyol (Column 3, Lines 36 – 56).  The toluene diamine and ethylene diamine co-initiated polyol is a polyether polyol having a hydroxyl number of 450 to 550 mgKOH/g (Column 3, Lines 6 – 10), while the sucrose and dipropylene glycol co-initiated polyol is a polyether polyol having a hydroxyl number of 350 to 450 mgKOH/g (Column 3, Lines 19 – 21).
The polyol resin composition may also comprise 0 to 20 weight percent of diols and/or triol chain extender/crosslinker compounds having molecular weights of less than 400 g/mol (Column 6, Lines 12 – 27), i.e. further isocyanate-reactive compounds. 
Potassium formate is set forth as a suitable organic metal compound to be included in the reaction mixture (Column 5, Lines 40 – 43).  The organic metal compound is provided in an amount of from 2 to 3.5 parts by weight of the polyol resin blend composition (Column 5, Lines 50 – 51).  
The isocyanate index of the reaction mixture is from 150 to 300 (Column 4, Lines 59 – 67).
White additionally teaches flame retardant compounds may be employed in a range of from 50 to 25 parts by weight of the polyol resin blend composition (Column 6, Lines 28 – 41).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the aft to provide an amount of flame retardant in an amount at the lower end of the range disclosed by White, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lesser quantity of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,348,161 to White, III et al. (hereinafter White), as applied to Claim 1 above, and further in view of US 2006/0222838 to Allen et al. (hereinafter Allen)
Regarding Claim 9.  White teaches the process of Claim 1 wherein an ultraviolet stabilizer may be provided in the reaction mixture (Claim 11) but does not expressly teach particular species of UV stabilizer which may be used.  However, Allen teaches zinc dibutyl thiocarbamate, i.e. a carbamate compound, as a suitable stabilizer in rigid polyurethane-isocyanurate reaction mixtures (Paragraph 0048).  White and Allen are analogous art as they from the same field of endeavor, namely rigid polyurethane-isocyanurate foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide zinc dibutyl thiocarbamate as the UV stabilizer in the reaction mixture of White.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Allen shows that zinc dibutyl .  

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,348,161 to White, III et al. (hereinafter White), as applied to Claims 1, 13, and 14 above, and further in view of US 2005/0222289 to Miller.
Regarding Claim 12.  White teaches the process of Claim 1 and further teaches the foams may be produced by a continuous laminate process (Column 6, Lines 66 – 67), though White is silent regarding the specifics as to how this process is formed.  However, Miller teaches the concept of preparing a rigid polyurethane and/or polyisocyanurate foam composite in which a spray head provided with a flat spray nozzle is used to deposit the foamable reaction mixture onto a conveyor belt on which is disposed a facer, e.g. an aluminum facer (Paragraphs 0009, 0043, 0045, 0051 – 0052; Figures 3 and 4; Claims 1 and 14 – 16).  The spray head provided with a flat spray nozzle is reasonably considered a curtain coater, as it delivers the reaction mixture as a flat sheet/curtain onto the facer on the conveyor belt/moving outerlayer.  White and Miller are analogous art as they from the same field of endeavor, namely rigid polyurethane-isocyanurate foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use the method of Miller to form the continuous laminate of White.  The motivation 
Regarding Claims 15 and 16.  White teaches the composite element of Claim 13 but does not expressly teach the composition of the outerlayer or the applications in which they are used.  However, Miller teaches providing a rigid polyurethane-isocyanurate foams onto an aluminum facer to prepare a composite which is useful in roofing applications (Paragraphs 0045 – 0046).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare a roofing article comprising an aluminum outerlayer as taught by Miller using the foam of White.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Miller shows that rigid polyurethane-isocyanurate foams composite are known in the art to be a suitably used in the preparation of roofing composite articles comprising aluminum outerlayers.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to isocyanate-based foams prepared with a catalyst component which may comprise potassium formate.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764